Case 2:19-cv-08550-VBF-PD Document 23 Filed 10/26/20 Page 1 of 1 Page ID #:87



  1

  2
                                                    JS-6
  3
  4
  5
  6
  7
  8                          UNITED STATES DISTRICT COURT
  9                        CENTRAL DISTRICT OF CALIFORNIA
10
11    CARLTON SIMS,                           Case No. CV 19-08550-VBF (PD)
12                         Plaintiff,         JUDGMENT
13          v.
14    JASMIN HERRERA,
15                         Defendant.
16
17         Pursuant to the Order Accepting Findings, Conclusions, and
      Recommendations of United States Magistrate Judge,
18
           IT IS ADJUDGED that the Complaint and entire action is dismissed
19
      without prejudice.
20
21
      DATED: October 26, 2020                  /s/ Valerie Baker Fairbank
22
23                                          VALERIE BAKER FAIRBANK
                                         UNITED STATES DISTRICT JUDGE
24
25
26
27
28
